Citation Nr: 0834139	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-27 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from November 
1965 to September 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  


FINDINGS OF FACT

1. The veteran had active military service in the Republic of 
Vietnam during the Vietnam era and is presumed to have been 
exposed to Agent Orange.

2. The medical evidence of record shows that the veteran does 
not have diabetes mellitus.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to 
include as due to herbicide exposure, have not been met.  38 
U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  The 
letter also provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied as to both timing and content.  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Next, a specific VA medical examination was conducted 
pertinent to the issue on appeal.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease, contracted in line of duty in the active 
military, naval, or air service during a period of war or 
peace.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d) (2007).

Specified diseases listed as chronic in nature, such as  
diabetes, may be presumed to have been incurred in service, 
if the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation  
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a), 3.309(a) (2007). 

The veteran argues that he has diabetes mellitus as a result 
of exposure to Agent Orange in Vietnam.  The law provides 
that a claimant, who, during active service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
he was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f) (West 2002).  

In this case, the veteran's service treatment records show 
that he was treated at Camp Tien Sha dispensary in March 
1967.  Additionally, his DD Form 214 shows that he received 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
Accordingly, the veteran served in the Republic of Vietnam 
during the Vietnam Era, (January 9, 1962 to May 7, 1975) and 
is presumed to have been exposed to herbicide agents.  38 
C.F.R. § 3.307(a)(6)(iii) (2007).

Diabetes mellitus is a disability that warrants presumptive 
service connection based on Agent Orange exposure during 
service.  38 C.F.R. § 3.309(e).  A veteran may also establish 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt 
v. West, 12 Vet. App. 164, 167 (1999).   

A review of the record shows that there is no finding of 
diabetes by diagnostic testing.  Upon careful review of the 
evidentiary record, the Board finds it is clear that the 
veteran served in Vietnam during the requisite period.  
Significantly, however, the record is negative for a 
confirmed diagnosis of diabetes mellitus.   

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to 
medical evidence, an assessment or opinion by a health care 
provider is never conclusive and is not entitled to absolute 
deference.  A bare conclusion, even one reached by a health 
care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Factors that may be considered in assessing the 
probative value of a medical opinion include a physician's 
access to the claims file or pertinent evidence, the 
thoroughness and detail of the opinion, the accuracy of the 
factual premise underlying the opinion, the scope of 
examination, the rationale for the opinion offered, the 
degree of certainty provided, and the qualifications and 
expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board has reviewed VA outpatient treatment records dated 
from 2006 to 2007.  While there is a showing of elevated 
blood glucose level in November 2006, with a reference to the 
elevated readings in December 2006, none of the records 
contain a diagnosis of diabetes.   

The veteran underwent a VA eye examination in May 2007.  The 
examiner stated that the veteran had a diagnosis of diabetes 
in 2006.  His eyes were examined, and the clinician found 
that the veteran had diabetes mellitus without retinopathy.   

The veteran also underwent a VA examination for diabetes in 
May 2007.  Medical records and the claims file were noted to 
have been reviewed.  That examiner diagnosed elevated blood 
sugars and stated that the veteran does not have diabetes.  
It was stated that the veteran's blood sugar was 84 (non 
fasting) and HBG AIC was 5.8 (within normal range).  The 
examiner added that in November 2006, there was only a tested 
blood sugar and that this is not an official test for 
diabetes.  It was stated that no fasting glucose tolerance 
test was performed in viewing the labs and that this GGT is 
the official way to diagnose diabetes mellitus.  It was also 
stated that the veteran is not on any current diabetic 
medications for his blood sugar control nor does he have a 
restricted diet.  The examiner concluded that at this time, 
the veteran does not have diabetes.   

While there is a finding of diabetes on VA eye examination, 
this was noted by way of history, and is not supported by the 
record.  The finding was based on a showing of elevated 
glucose in 2006; however a confirmed diagnosis of diabetes is 
not in the record.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (the Board is not required to accept evidence that is 
simply information recorded by a medical examiner, unenhanced 
by medical opinion).  Nor did the eye examiner provide any 
rationale for the opinion/diagnosis.  The Board finds that 
the determination of the VA diabetes mellitus examiner is 
more probative.  It was determined after an examination 
specifically geared to evaluating the veteran for diabetes 
mellitus.  The finding that the veteran did not have diabetes 
mellitus was offered after specific laboratory testing was 
conducted and the record was reviewed.  The examiner also 
offered an explanation as to his finding including stating 
that the 2006 elevated glucose readings were not indicative 
of diabetes.  The Board finds that this report is notably 
thorough and complete and for this reason, this opinion is 
especially probative and outweighs the finding of the VA eye 
examiner.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991); Waddell v. Brown, 5 Vet. App. 454, 456 (1993); Goss 
v. Brown, 9 Vet. App. 109, 114 (1996).  The weight of the 
evidence supports a finding that the veteran does not at this 
time have diabetes mellitus.  

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.  The 
Board finds that such assertions are afforded no probative 
weight in the absence of evidence that the veteran has the 
expertise to render opinions about medical matters.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Absent proof 
of a present disability there can be no valid claim.   See, 
e.g., Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir.  1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   
Accordingly, under the law, service connection is not 
warranted on a presumptive basis.  

As to whether service connection is warranted on a non-
presumptive basis, in this regard, the Board has carefully 
considered all of the medical evidence of record.  The 
service medical records are entirely negative for a diagnosis 
of diabetes and the weight of the evidence does not confirm a 
finding of diabetes currently.  Again, absent proof of a 
present disability there can be no valid claim.  See, e.g., 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  


ORDER

Service connection for diabetes mellitus, to include as due 
to herbicide exposure, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


